Exhibit 10.4

AMENDMENT NO. 4 TO FORBEARANCE AGREEMENT

This Amendment No. 4 to Forbearance Agreement (“Amendment”) dated effective
December 15, 2015 is by and between ZYNEX, INC., a Nevada corporation, ZYNEX
MEDICAL, INC., a Colorado corporation, ZYNEX NEURODIAGNOSTICS, INC., a Colorado
corporation, ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation, ZYNEX
BILLING AND CONSULTING, LLC, a Colorado limited liability company, and PHARMAZY,
INC., a Colorado corporation (collectively, and jointly and severally,
“Borrower”), and TBK BANK, SSB (“Lender”).

RECITALS

 

  A. The parties entered into a Forbearance Agreement dated December 17, 2014,
as amended by Amendment No. 1 to Forbearance Agreement dated March 27, 2015,
Amendment No. 2 to Forbearance Agreement dated June 30, 2015, and Amendment
No. 4 to Forbearance Agreement dated September 30, 2015 (the “Forbearance
Agreement”).

 

  B. Additional Events of Default have occurred, including Borrower’s failure to
meet the Debt Service Coverage Ratio and Minimum Current Ratio financial
covenants for the quarterly period ending September 30, 2015.

 

  C. The parties desire to amend the Forbearance Agreement to extend the
Forbearance Period, and to evidence certain additional continuing covenants
related to such extension.

AGREEMENT

 

  1. Amendment. Section 4.1(i) of the Forbearance Agreement is amended to read
as follows: “11:59 pm Portland, Oregon time on March 31, 2016.”

 

  2. Condition Precedent. The effectiveness of the Amendment set forth in
Section 1 above is conditional upon Borrower’s delivery to Lender of a stock
certificate representing 100% of the outstanding shares of Pharmazy, Inc.
(“Pharmazy”), along with a duly executed stock power covering such shares as
required by that certain Pledge Agreement between Zynex Medical, Inc. and Lender
pursuant to which Zynex Medical, Inc. pledged 100% of the stock of Pharmazy to
Lender to secure the obligations under the Loan and Security Agreement.

 

  3. Continuing Conditions. The continued effectiveness of the extension of the
Forbearance Period is conditional upon Borrower’s compliance with the following
continuing covenants:

(a) during the Forbearance Period, Borrower must reduce the principal amount of
the Obligations in an amount no less than $85,000 per month, plus such interest
and Expenses and Fees incurred in such monthly periods; and

(b) Borrower shall not make any payments to vendors or other creditors with the
proceeds of Advances unless such proposed use of proceeds has been communicated
to and approved by Lender in advance.

 

  4. Other Provisions. Except as specifically provided herein, all terms and
conditions of the Forbearance Agreement shall remain in full force and effect,
without waiver or modification. All terms defined in the Forbearance Agreement
shall have the same meaning when used in this Amendment. This Amendment and the
Forbearance Agreement shall be read together, as one document.



--------------------------------------------------------------------------------

  5. Signatures. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same Amendment.

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY A LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.

[signature page follows]



--------------------------------------------------------------------------------

Dated effective as of the date first written above.

 

BORROWER:

 

ZYNEX, INC., a Nevada corporation

   

LENDER:

 

TBK BANK, SSB

By:   /s/ THOMAS SANDGAARD     By:   /s/ JONATHAN N. KNOX Name:   Thomas
Sandgaard     Name:   Jonathan N. Knox Title:   CEO     Title:   SVP

 

ZYNEX MEDICAL, INC., a Colorado corporation By:  

/s/ THOMAS SANDGAARD

Name:  

Thomas Sandgaard

Title:   CEO

 

ZYNEX NEURODIAGNOSTICS, INC., a Colorado corporation By:  

/s/ THOMAS SANDGAARD

Name:  

Thomas Sandgaard

Title:   CEO

 

ZYNEX MONITORING SOLUTIONS, INC., a Colorado corporation By:  

/s/ THOMAS SANDGAARD

Name:  

Thomas Sandgaard

Title:   CEO

 

ZYNEX BILLING AND CONSULTING, LLC, a Colorado limited liability company By:  

/s/ THOMAS SANDGAARD

Name:  

Thomas Sandgaard

Title:   CEO

 

PHARMAZY, INC., a Colorado corporation By:  

/s/ THOMAS SANDGAARD

Name:  

Thomas Sandgaard

Title:   CEO